The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 14, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: December 14, 2020




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

    In re:                                               )            Chapter 7
                                                         )
    PATRICK J. BUTLER &                                  )            Case No. 19-17489
    KELLI BUTLER,                                        )
        Debtors.                                         )            Judge Arthur I. Harris
                                                         )
                                                         )
    PATRICK J. BUTLER &                                  )            Adversary Proceeding
    KELLI BUTLER,                                        )            No. 20-1050
        Plaintiffs.                                      )
                                                         )
    v.                                                   )
                                                         )
    CORTLAND SAVINGS &                                   )
    BANKING COMPANY,                                     )
        Defendant.                                       )

                                  MEMORANDUM OF OPINION 1

             In this adversary proceeding, the debtors seek a declaratory judgment that

creditor Cortland Savings & Banking Company (“Cortland Bank”) holds no valid


1
    This Opinion is not intended for official publication.



20-01050-aih         Doc 34      FILED 12/14/20          ENTERED 12/14/20 13:05:58                 Page 1 of 24
lien against the debtors’ primary residence located at 28505 Osborn Road, Bay

Village, Ohio 44140 (“the residence”), under the doctrine of equitable subrogation.

In a counterclaim, Cortland Bank seeks a declaratory judgment that it does indeed

have a valid lien under the doctrine of equitable subrogation. This adversary

proceeding is currently before the Court on the debtors’ motion to dismiss Cortland

Bank’s amended counterclaim. The debtors argue that the amended counterclaim

must be dismissed because it contains no allegation that Cortland Bank ever

requested a mortgage on the debtors’ residence as additional security for a business

loan between Cortland Bank and 21st Century Concrete, a company owned by

debtor Patrick Butler. Cortland Bank argues in response that equitable subrogation

is appropriate because, among other reasons, Patrick Butler and 21st Century

Concrete improperly disposed of other collateral securing Cortland Bank’s loan.

      For the reasons that follow, the Court (1) grants the debtors’ motion to

dismiss the amended counterclaim for failure to state a claim, (2) denies Cortland

Bank’s motion to certify a question of state law to the Ohio Supreme Court, and

(3) believes that dismissal of the amended counterclaim may render moot the

debtors’ own affirmative request for declaratory relief, but invites the parties to

submit briefing on this issue by January 5, 2021. Because this decision does not

yet resolve all claims of all parties to this adversary proceeding, the Court does not

                                           2




20-01050-aih   Doc 34    FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 2 of 24
intend this opinion and related order to be a final appealable order within the

meaning of 28 U.S.C. § 158(a)(1). See Fed. R. Civ. P 54(b) (made applicable in

bankruptcy proceedings under Fed. R. Bankr. P. 7054(a)); see also Ritzen Group,

Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 589⁠–⁠90 (2020).

                                  JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (K). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio.

                         PROCEDURAL BACKGROUND

      The debtors filed a Chapter 7 bankruptcy petition on December 10, 2019

(Case No. 19-17489). On May 28, 2020, the debtors filed this adversary

proceeding seeking a declaratory judgment as to the validity, priority, or extent of

Cortland Bank’s lien on the residence (Docket No. 1). On June 29, 2020, Cortland

Bank filed its answer and a counterclaim (Docket No. 6). In its counterclaim,

Cortland Bank sought a declaratory judgment that under the doctrine of equitable

subrogation it holds a valid secured claim on the debtors’ residence based on the

commercial mortgage of Civista Bank recorded on September 1, 2016. On July 6,

2020, the debtors filed a motion to dismiss Cortland Bank’s counterclaim, alleging

                                          3




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58      Page 3 of 24
that Cortland Bank has failed to state a plausible claim that there was an agreement

that the loan would be secured by a mortgage on the debtors’ residence

(Docket No. 11). On July 20, 2020, Cortland Bank filed a response to the motion

to dismiss, arguing that equitable subrogation is a flexible doctrine, and that there

is no question that the debtors took out two business obligations with Civista Bank

secured by a mortgage on their residence (Docket No. 13). On September 29,

2020, the Court issued an opinion and held that Cortland Bank’s June 29, 2020,

counterclaim seeking declaratory judgment failed to state a claim upon which relief

can be granted but allowed Cortland Bank until October 30, 2020, to file an

amended counterclaim (Docket No. 24).

      On October 30, 2020, Cortland Bank filed an amended counterclaim

alleging that the debtors’ actions fall within § 7.6(b)(3) of the Restatement (Third)

of Property (Mortgages), and that the Court should apply the doctrine of equitable

subrogation (Docket No. 28). On November 2, 2020, the debtors moved to dismiss

Cortland Bank’s amended counterclaim (Docket No. 29). In the motion to dismiss,

the debtors argued that because Cortland Bank cannot allege that it intended to be

secured by a mortgage lien and cannot show that the entire obligation secured by

the mortgage was discharged, Cortland Bank’s amended counterclaim should be




                                          4




20-01050-aih   Doc 34   FILED 12/14/20     ENTERED 12/14/20 13:05:58      Page 4 of 24
dismissed. On November 16, 2020, Cortland Bank filed a brief opposing the

debtors’ motion to dismiss the amended counterclaim (Docket No. 31).

      On November 16, 2020, Cortland Bank also filed a motion asking this Court

to certify a question of law to the Ohio Supreme Court (Docket No. 30). On

November 17, 2020, the debtors filed a response opposing the motion to certify,

arguing that controlling precedent from the Ohio Supreme Court already exists

(Docket No. 32). On November 24, 2020, Cortland Bank filed its reply asserting

that the facts alleged in this case are distinguishable from established case law, and

that it is appropriate for this Court to certify a question to the Ohio Supreme Court

that seeks recognition of a cause of action under § 7.6(b)(3) of the Restatement

(Third) of Property (Mortgages) (Docket No. 33).

                            FACTUAL ALLEGATIONS

      The following statements are based on the allegations in the debtors’

complaint, Cortland Bank’s amended counterclaim, or the allegations admitted in

Cortland Bank’s answer. The debtors own real property located at 28505 Osborn

Road, Bay Village, Ohio 44140, and utilize the property as their primary residence

(Docket No. 1, paragraph 7). At the time of filing the petition, there were two

mortgages on the residence held by Civista Bank (Docket No. 1, paragraph 8). The

first mortgage with Civista Bank is apparently a consumer mortgage recorded in

                                          5




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 5 of 24
February 2016, with a balance as of the petition date of approximately $251,000

(Id.). The second mortgage with Civista Bank is apparently a commercial

mortgage recorded on September 1, 2016, with a balance as of the petition date of

approximately $283,000 (Id.).

      On March 19, 2018, Cortland Bank entered into an asset-based business loan

agreement with 21st Century Concrete in the principal amount of $1,000,000, a

commercial security agreement in the amount of $1,000,000, and a promissory

note in the amount of $1,000,000 (Docket No. 1, paragraph 10; Docket No. 6,

paragraph 10). Also on March 19, 2018, debtor Patrick Butler executed a

commercial guaranty, guaranteeing payment of 21st Century Concrete’s

indebtedness to Cortland Bank (Docket No. 1, paragraph 11; Docket No. 6,

paragraph 11). The collateral for the loan agreement and associated promissory

note included all of 21st Century Concrete’s business assets and the assignment of

a life insurance policy (Docket No. 1, paragraph 13; Docket No. 6, paragraph 13).

The proceeds of the business loan agreement were used to pay off the line of credit

owed to Civista Bank secured by Civista Bank’s second mortgage on the residence

(Docket No. 1, paragraph 15; Docket No. 6, paragraph 15). The proceeds did not

pay off Civista Bank’s equipment loan, which was also secured by the second

mortgage (Id.).

                                         6




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58     Page 6 of 24
      In paragraph 33 of the complaint, the debtors note that “. . . Cortland

Savings never presented [the debtors] with a mortgage on the Homestead Property

for execution in order to secure the asset-based Business Loan and its associated

Promissory Note” (Docket No. 1). In its answer, Cortland Bank “admits the

allegations in [paragraph] 33” (Docket No. 6).

      In its amended counterclaim, Cortland Bank asserts that debtor Patrick

Butler’s actions support a cause of action for equitable subrogation under

§ 7.3(b)(3) of the Restatement (Third) of Property (Mortgages) (Docket No. 28,

paragraphs 15-16). According to the amended counterclaim:

      Patrick J. Butler promised to Cortland Bank that the obligations of 21st
      Century Concrete would be adequately protected – without Cortland Bank
      taking a mortgage on the Homestead Property – by putting up all of its assets
      as collateral, including its accounts receivable (which it asserted were over
      $3 million). As part of that promise to Cortland Bank to relieve him of any
      personal responsibility to it, Patrick J. Butler represented that 21st Century
      Concrete would not take any action to diminish the value of that collateral.
      Notwithstanding, Patrick J. Butler immediately caused 21st Century
      Concrete to violate those representations by beginning to sell its collateral to
      the factoring companies, the result of which has been a cloud on title to the
      collateral and the value of the accounts receivable being greatly diminished.
      Yet Patrick J. Butler now claims that he should reap the benefit of that
      bargain in the form of him being allowed to claim his homestead exemption.

(Docket No. 28, paragraph 16).

      In its amended counterclaim, Cortland Bank does not allege that Patrick

Butler’s representations caused Cortland Bank to decline to take a mortgage

                                          7




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58      Page 7 of 24
position in the debtors’ residence, that Patrick Butler misrepresented the value of

business assets held by 21st Century Concrete, or that funds from the improper

disposal of Cortland Bank’s collateral were used to pay off, in whole or in part,

Civista Bank’s second mortgage on the debtors’ residence.

                           RULE 12(B)(6) STANDARD

      Federal Rule of Civil Procedure 12(b)(6), made applicable to bankruptcy

proceedings pursuant to Federal Rule of Bankruptcy Procedure 7012(b), provides

that a claim for relief in any pleading, including a counterclaim, may be dismissed

for failure to state a claim upon which relief can be granted. “[A] counterclaim,

like all pleadings, must conform to the pleading requirements of [Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007) and Ashcroft v. Iqbal, 556 U.S.

662, 129 S. Ct. 1937 (2009)].” GEOMC Co. v. Calmare Therapeutics Inc.,

918 F.3d 92, 99 (2d Cir. 2019) (citations omitted). Accord Static Control

Components, Inc. v. Lexmark Int’l, Inc., 697 F.3d 387, 401 (6th Cir. 2012),

(reviewing district court’s decision to dismiss counterclaim under Rule 12(b)(6)

and pleading requirements of Twombly and Iqbal), aff’d, 572 U.S. 118 (2014);

Nat’l City Bank v. Gilkey, No. 2:11-cv-02352, 2013 WL 12284637, at *4

(W.D. Tenn. Mar. 19, 2013) (“In assessing whether Respondents’ counterclaim

states a claim on which relief may be granted, the Court applies the standards

                                          8




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58      Page 8 of 24
under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in [Iqbal]

and [Twombly]”); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1356 (3d ed. 2002). (“[A] motion under [Rule 12(b)(6)] is available

to test a claim for relief in any pleading, whether it be in the plaintiff’s original

complaint, a defendant’s counterclaim, a defendant’s crossclaim or counterclaim

thereto, or a third-party claim or any other Rule 14 claim.”).

      Pleadings in adversary proceedings are governed by Federal Rule of Civil

Procedure 8, made applicable to bankruptcy proceedings pursuant to Federal Rule

of Bankruptcy Procedure 7008. “Federal Rule of Civil Procedure 8(a)(2) requires

only ‘a short and plain statement of the claim showing that the pleader is entitled to

relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.’ ” Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47, 78 S. Ct. 99 (1957)).

      A counterclaim, like a complaint, must also “state a claim to relief that is

plausible on its face.” See GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d at

99; Static Control Components, Inc. v. Lexmark, 697 F.3d at 401; Gilkey, 2013 WL

12284637, at *4; 5 Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1356 (3d ed. 2002) (“Rule 8(a) applies not only to an original claim




                                            9




20-01050-aih   Doc 34    FILED 12/14/20     ENTERED 12/14/20 13:05:58        Page 9 of 24
contained in a complaint, but also to a pleading containing a claim for relief that

takes the form of a counterclaim, cross-claim, or third-party claim.”).

      The Supreme Court has stated that a “claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 556). The Supreme Court has further noted:

      Determining whether a complaint states a plausible claim for relief
      will . . . be a context-specific task that requires the reviewing court to
      draw on its judicial experience and common sense. But where the
      well-pleaded facts do not permit the court to infer more than the mere
      possibility of misconduct, the complaint has alleged–but it has not
      “show[n]”–“that the pleader is entitled to relief.”

Id. at 679. Under the pleading standard conveyed in Iqbal and Twombly, a

complaint must allege more than a mere “formulaic recitation” of the elements of a

claim to withstand a Rule 12(b)(6) challenge. NM EU Corp. v. Deloitte & Touche

LLP (In re NM Holdings Co.), 622 F.3d 613, 623 (6th Cir. 2010) (citing Iqbal,

556 U.S. at 677-78); see also Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010).

“[A] legal conclusion couched as a factual allegation” need not be accepted as true.

Rondigo, L.L.C. v. Township of Richmond, 641 F.3d 673, 680 (6th Cir. 2011)

(citing Twombly, 550 U.S. at 555).

      In addressing the debtors’ motion to dismiss Cortland Bank’s amended

counterclaim, the Court does not intend to consider matters outside the pleadings
                                          10




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 10 of 24
or treat the motion as one for summary judgment. See Fed. R. Civ. P 12(d) (made

applicable in bankruptcy proceedings under Fed. R. Bankr. P. 7012); Fair Fin. Co.

v. Textron Fin. Corp. (In re Fair Fin. Co.), 834 F.3d 651, 656 n.1 (6th Cir. 2016)

(documents referred to in pleadings may be considered without converting a

motion to dismiss into one for summary judgment).

                                   DISCUSSION

                               Equitable Subrogation

      Cortland Bank has amended its original counterclaim to add a claim for

equitable subrogation based on § 7.6(b)(3) of the Restatement (Third) of Property

(Mortgages) which states:

      (b) By way of illustration, subrogation is appropriate to prevent unjust
      enrichment if the person seeking subrogation performs the obligation:
      ...
            (3) On account of misrepresentation, mistake, duress, undue influence,
            deceit, or other similar imposition[.]

Restatement (Third) of Property (Mortgages) § 7.6(b)(3) (1997). Cortland Bank

argues that the facts of this case fit under the restatement because debtor Patrick

Butler improperly disposed of the assets of 21st Century Concrete which secured

Cortland Bank’s loan after representing that he would not take any actions to

diminish the value of the collateral.

      Under Ohio law, the doctrine of equitable subrogation states:

                                          11




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58      Page 11 of 24
      Where money is loaned under an agreement that it shall be used in the
      payment of a lien on real estate, and it is so used, and the agreement is
      that the one who so loans the money shall have a first mortgage lien
      on the same lands to secure his money, and through some defect in the
      new mortgage, or oversight as to other liens, the money can not be
      made on the last mortgage, the mortgagee has a right to be subrogated
      to the lien which was paid by the money so by him loaned, when it
      can be done without placing greater burdens upon the intervening
      lienholders than they would have borne if the old mortgage had not
      been released.

ABN AMRO Mortg. Grp. v. Kangah, 2010-Ohio-3779, ¶ 8, 126 Ohio St. 3d 425,

427, 934 N.E.2d 924, 926 (quoting Straman v. Rechtine, 58 Ohio St. 443,

51 N.E. 44 (1898), paragraph one of the syllabus).

      More recently, the Supreme Court of Ohio has stated that equitable

subrogation “arises by operation of law when one having a liability or right or a

fiduciary relation in the premises pays a debt due by another under such

circumstances that he is in equity entitled to the security or obligation held by the

creditor whom he has paid.” Id. (quoting State v. Jones, 61 Ohio St.2d 99, 102,

399 N.E.2d 1215 (1980)). “The application of equitable subrogation depends upon

the facts and circumstances of each case and is largely concerned with the

prevention of frauds and relief against mistakes.” Id. at 428 (internal citations

omitted). Because it is an equitable doctrine, the equity of a party asserting a right

to equitable subrogation “must be strong and his case clear.” Id. (internal citations

omitted). “Equitable subrogation is not appropriate where the party seeking its
                                          12




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 12 of 24
application was in the best position to protect its own interest.” Leppo, Inc. v.

Kiefer, No. 20097, 2001 WL 81262, at *2 (Ohio Ct. App. Jan. 31, 2001).

A lender’s negligence is sufficient to defeat a claim of equitable subrogation.

United States v. Long, 121 F. Supp. 3d 763, 786 (N.D. Ohio 2014) (citing Kangah,

126 Ohio St. 3d at 428).

      Just because the Ohio Supreme Court has said that “[t]he application of

equitable subrogation depends upon the facts and circumstances of each case”

Kangah, 126 Ohio St. 3d at 428, does not mean that any claim for equitable

subrogation, however pleaded, automatically survives a motion to dismiss under

Rule 12(b)(6). Rather, the claim must still meet the pleading standard conveyed in

Iqbal and Twombly.

      There is nothing in the amended counterclaim which suggests that Cortland

Bank should be able to recover under § 7.6(b)(3) of the Restatement (Third) of

Property (Mortgages) even if Ohio law expressly recognized such a cause of

action. Cortland Bank does not allege in the amended counterclaim that its failure

to secure a mortgage on the debtors’ residence resulted from, in the words of

§ 7.6(b)(3), “misrepresentation, mistake, duress, undue influence, deceit, or other

similar imposition[.]” Restatement (Third) of Property (Mortgages) § 7.6(b)(3)

(1997). The alleged misconduct is not that the debtors fraudulently induced

                                          13




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58      Page 13 of 24
Cortland Bank into lending money without taking a mortgage as security in the

residence. Instead, the alleged misconduct involves the improper disposition of

Cortland Bank’s collateral in the debtor-husband’s business – 21st Century

Concrete. Absent an allegation that funds from the improper disposition of

Cortland Bank’s collateral were used to fully discharge the debt secured by Civista

Bank’s second mortgage on the debtors’ residence, Cortland Bank cannot assert a

valid claim for equitable subrogation under Civista Bank’s second mortgage.

      Under § 7.6 of the Restatement (Third) of Property (Mortgages), a claim of

equitable subrogation requires that “the entire obligation secured by the mortgage

must be discharged. Partial subrogation to a mortgage is not permitted.”

Restatement (Third) of Property (Mortgages) § 7.6 cmt. a (1997). Cortland Bank

does not allege that it discharged the entire obligation secured by the second

mortgage of Civista Bank. Thus, even if § 7.6(b)(3) were an accurate statement of

applicable Ohio law, the amended counterclaim would fail to meet the

requirements of that section of the restatement.

      The Court finds instructive the provisions in a separate restatement –

Restatement (Third) of Restitution and Unjust Enrichment § 57 “Subrogation as a

Remedy.” Illustration 3 of § 57 provides as follows:

      Owner owns Blackacre, subject to successive mortgages to A ($100,000)
      and B ($50,000). Owner borrows $100,000 from C without security, then
                                         14




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58      Page 14 of 24
      defaults on his obligation to repay. Having established (by the tracing rules
      of §§ 58–59) that Owner used the money borrowed from C to discharge the
      A mortgage, C seeks to be subrogated to the A mortgage and to foreclose it.
      C’s attempted resort to the subrogation remedy is misconceived, because a
      voluntary extension of credit does not give rise to unjust enrichment if the
      borrower fails to repay. If (contrary to the facts supposed) C’s loan had been
      induced by Owner’s fraud; or if C had intended to refinance the A mortgage,
      but failed to obtain the intended security or priority as a result of mistake;
      then C would have a claim in restitution against Owner and B and a right to
      subrogation by the rule of this section.

Restatement (Third) of Restitution and Unjust Enrichment § 57 cmt. a, illus. 3

(2011). This illustration has several key points. First, a voluntary extension of

credit without taking security in the subject property does not give rise to unjust

enrichment if the borrower fails to repay. Second, the mortgage in question must

be fully discharged as a result of C’s loan. Third, C would only have a right to

subrogation if C’s loan had been induced by Owner’s fraud or if C failed to obtain

the intended security as a result of mistake. Id. In the current adversary

proceeding, however, Cortland Bank does not allege that the entire obligation

secured by the second mortgage of Civista Bank was fully discharged. Nor does

Cortland Bank allege that its loan had been induced by the debtors’ fraud or that it

failed to obtain its own mortgage on the debtors’ residence as a result of mistake.

      Section 57 contains another illustration relevant to this proceeding –

Illustration 5. Illustration 5 provides:


                                           15




20-01050-aih   Doc 34    FILED 12/14/20    ENTERED 12/14/20 13:05:58     Page 15 of 24
      Induced by fraudulent misrepresentations, A pays B $500,000 for shares of
      stock that prove to be worthless. When the facts come to light, A is able to
      show (using the tracing rules of § 59) that B paid $200,000 of A’s money to
      Bank to discharge the mortgage on B’s condominium; the balance of A’s
      money is untraceable. A’s right to rescission and restitution (§§ 13, 54) gives
      him a claim against B to recover $500,000 plus interest. With respect to the
      $200,000 that can be traced into payment of B’s mortgage debt, A may be
      subrogated to the rights previously held by Bank as mortgagee. (As subrogee
      A can foreclose this mortgage, but A’s subrogated claim extends only to the
      first $200,000 of the proceeds.) A has an unsecured claim against B for the
      remaining $300,000 plus interest.

Restatement (Third) of Restitution and Unjust Enrichment § 57 cmt. b, illus. 5

(2011). In this illustration, equitable subrogation in a mortgage is possible even

when the creditor did not intend to take a mortgage in the owner’s real property –

i.e., where money B obtained from A by fraudulent misrepresentation can be

properly traced to paying off the mortgage on B’s residence. Unlike Illustration 5

however, the amended counterclaim in the current adversary proceeding contains

no allegations that proceeds from the improper disposal of Cortland Bank’s

collateral in the business assets of 21st Century Concrete were used to pay off, in

whole or in part, Civista Bank’s second mortgage on the debtors’ residence.

Without allegations tracing the proceeds from the improper disposal of business

assets to the discharge of Civista Bank’s second mortgage, § 57 of the Restatement

(Third) of Restitution and Unjust Enrichment does not support Cortland Bank’s

claim of equitable subrogation. In short, just because one or both of the debtors

                                         16




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58      Page 16 of 24
may have committed misconduct with respect to Cortland Bank’s collateral in

certain business assets does not give Cortland Bank a right to equitable

subordination in a mortgage securing property for which Cortland Bank never

sought its own security interest.

      While Cortland Bank asserts that dismissal of the amended counterclaim

would result in unjust enrichment to the debtors, that argument overlooks many

factors that led to the current situation involving the debtors and Cortland Bank.

For example, Cortland Bank has repeatedly argued to this Court that the debtors

waived their homestead exemption. This is at best a mischaracterization. The

debtors never “waived” their homestead exemption. Nor is it clear that any such

waiver would even be lawful. See 11 U.S.C. § 522(e) (waiver of exemption in

favor of creditor that holds an unsecured claim against the debtor is unenforceable

under the Bankruptcy Code). The debtors did give Civista Bank two mortgages

that constitute security interests in the debtors’ residence. The debtors did so

presumably in exchange for Civista Bank lending them money to buy their home

and to fund the business of the debtor-husband Patrick Butler – 21st Century

Concrete.

      These mortgages are unaffected by the debtors’ homestead exemption by

operation of established law, but they do not constitute a “waiver” of any

                                          17




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58        Page 17 of 24
exemption. Indeed, in Law v. Siegal the Supreme Court held that, absent a specific

provision of state or federal law, exemptions are not waived or otherwise lost due

to a debtor’s misconduct. Law v. Siegel, 571 U.S. 415, 424 (2014). Cortland Bank

could have attempted to reduce the debtors’ claim of exemption under § 522(o) of

the Bankruptcy Code but chose not to do so. Section 522(o) – one of the

“mind-numbingly detailed” exemption provisions in the words of Justice Scalia –

permits the reduction of a homestead exemption to the extent that the debtor

converts nonexempt property into exempt property with the intent to hinder, delay,

or defraud a creditor. See id. Cortland Bank also could have sought a

determination declaring its debt nondischargeable for fraud under

11 U.S.C. § 523(a)(2), for willful and malicious injury by the debtor to property of

another entity under 11 U.S.C. § 523(a)(6), or under some other provision of § 523

of the Bankruptcy Code, but chose not to do so.

      Cortland Bank did obtain a judgment lien against the debtors’ residence, but

among the provisions of federal bankruptcy law is a debtor’s right to avoid judicial

liens to the extent that they impair an exemption of the debtor. See 11 U.S.C.

§ 522(f). To the extent that Cortland Bank’s judgment lien was avoided by

operation of the Bankruptcy Code, any such enrichment to the debtor is the result




                                         18




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58      Page 18 of 24
of a law enacted by Congress long before Cortland Bank loaned any money to the

debtors or 21st Century Concrete.

      Neither the debtors nor the Chapter 7 trustee has disputed the amount of

Cortland Bank’s proof of claim – in excess of $1 million. Whether sufficient funds

will be recovered to pay general unsecured claims even pennies on the dollar

remains to be seen. But the debtors’ discharge from most prepetition debts,

including the claim of Cortland Bank, rests on the application of bankruptcy law.

      If application of bankruptcy law and relevant state law prevents Cortland

Bank from claiming preferred status as a secured creditor, that does not necessarily

mean that the debtors have been unjustly enriched. Rather, it appears that Cortland

Bank’s lack of a security interest in the debtor’s residence stems primarily from:

(1) Cortland Bank’s own decision not to seek a mortgage on the debtors’ residence

as additional security for the money it loaned to 21st Century Concrete; and

(2) straightforward application of the Bankruptcy Code and established precedent

of the Ohio Supreme Court.

                                    Certification

      Cortland Bank has also moved this Court to certify the following question of

state law:

      Does Ohio recognize the applicability of the doctrine of equitable
      subrogation to prevent a property owner from profiting from his own
                                         19




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58      Page 19 of 24
      wrongful actions – and thereby unjustly enriching himself – against a
      creditor who paid off a prior lien obligation for which the property
      owner had waived his homestead exemption when the property owner
      engages in fraudulent and unlawful activity with respect to the
      pledged collateral that deprives the creditor of its benefit of the
      bargain, as would be cognizable under Section 7.6(b)(3) of the
      Restatement (Third) of Property (Mortgages) and Restatement (Third)
      of Restitution and Unjust Enrichment §§ 3, 39 and cmt. a. (2011)?

In their response, the debtors assert that the motion should be denied because

controlling Ohio Supreme Court precedent already exists regarding the elements

for a claim of equitable subrogation. The debtors stress that, through the

certification process, Cortland Bank is attempting to deviate from established case

law and create a new cause of action for equitable subrogation based on

restatement principles.

      A federal court’s decision to certify a question of state law to a state

supreme court is at the discretion of the federal court. Lehman Brothers v. Schein,

416 U.S. 386, 390–91 (1974). The Ohio Supreme Court has established a

two-pronged test for certified questions of state law: (1) the question must be

determinative of the proceeding; and (2) there must be no controlling Ohio

Supreme Court precedent on the issue. Ohio S. Ct. Prac. R. 9.01(A); Super Sulky,

Inc. v. U.S. Trotting Ass’n 174 F.3d 733, 744 (6th Cir. 1999).

      The Court agrees with the debtors that there is no need to certify a question

of state law to the Ohio Supreme Court. First, the Ohio Supreme Court has already
                                           20




20-01050-aih   Doc 34     FILED 12/14/20   ENTERED 12/14/20 13:05:58      Page 20 of 24
established the law regarding equitable subrogation in cases such as this. See

Kangah, 126 Ohio St. 3d at 427. Cortland Bank’s desire to certify this question to

the Ohio Supreme Court in order to deviate from clearly established case law is not

a proper purpose of the certification process. Second, to the extent that Cortland

Bank asserts that circumstances here justify a different test for equitable

subrogation, as explained above, there is nothing in § 7.6(b)(3) of the Restatement

(Third) of Property (Mortgages) and Restatement (Third) of Restitution and Unjust

Enrichment that would support a claim for subrogation given the allegations in the

amended counterclaim. Nor does the specific question requested by Cortland Bank

accurately describe the circumstances of the debtors and Cortland Bank as alleged

in Cortland Bank’s answer and amended counterclaim. A more accurate question

would be:

      Assume Bank A lends money to Company C and takes a security
      interest in Company C’s assets and a mortgage on Guarantor G’s
      residence. Bank B then lends money to Company C and takes a
      security interest in Company C’s assets but chooses not to take a
      mortgage on Guarantor G’s residence. Company C uses money from
      Bank B to pay down some, but not all, of the debt it owes Bank A.
      With Guarantor G’s help, Company C improperly disposes of
      collateral securing Bank B’s loan to Company C. Bank B does not
      allege that Guarantor G fraudulently induced Bank B to lend money to
      Company C without taking a mortgage on guarantor G’s residence.
      Nor does Bank B allege that proceeds from improper disposal of its
      collateral were used to pay off, in whole or in part, Bank A’s
      mortgage on Guarantor G’s residence. Does Bank B state a valid

                                          21




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 21 of 24
      claim for equitable subrogation under Ohio law to a mortgage held by
      Bank A on Guarantor G’s residence?

      In short, Cortland Bank’s motion to certify a question of law to the

Ohio Supreme Court is denied because there is already controlling precedent

on the issue. Furthermore, even if the circumstances in this case justified a

different test for equitable subrogation, Cortland Bank has not sufficiently

alleged facts which would support a claim under § 7.6(b)(3) of the

Restatement (Third) of Property (Mortgages).

       Effect of this Court’s Ruling on Debtors’ Affirmative Claims for Relief

      It is unclear whether the dismissal of the amended counterclaim renders

moot the debtors’ request for declaratory relief in their adversary complaint. For

example, if this Court determines that Cortland Bank’s amended counterclaim for

equitable subrogation fails to state a claim for relief under Ohio law, is there any

need to address the debtors’ claim for a separate declaratory judgment that

Cortland Bank does not possess a security interest in the debtors’ residence under

the doctrine of equitable subordination? Because the debtors have not filed a

separate motion with respect to their affirmative claim for relief, the Court believes

that the best course of action is to invite briefing on this issue. See Fed. R. Civ. P.

56(f) (court may grant summary judgment for a nonmovant, or on grounds not

raised by a party, only after giving notice and a reasonable time to respond); Fed.
                                          22




20-01050-aih   Doc 34   FILED 12/14/20     ENTERED 12/14/20 13:05:58       Page 22 of 24
R. Bankr. P. 7056 (applying Fed. R. Civ. P. 56 in bankruptcy proceedings).

Accordingly, the Court invites the parties to submit briefing on this issue by

January 5, 2021, and makes no final determination with respect to the debtors’

claim for relief in their complaint. Because this decision does not yet resolve all

claims of all parties to this adversary proceeding, the Court does not intend this

opinion and related order to be a final appealable order within the meaning of

28 U.S.C. § 158(a)(1). See Fed. R. Civ. P 54(b) (made applicable in bankruptcy

proceedings under Fed. R. Bankr. P. 7054(a)); see also Ritzen Group, Inc. v.

Jackson Masonry, LLC, 140 S. Ct. at 589⁠–⁠90.

                                   CONCLUSION

      For the reasons stated above, the Court: (1) grants the debtors’ motion to

dismiss the amended counterclaim for failure to state a claim; (2) denies Cortland

Bank’s motion to certify a question of state law to the Ohio Supreme Court; and

(3) believes that dismissal of the amended counterclaim may render moot the

debtors’ own request for declaratory relief, but invites the parties to submit briefing

on this issue by January 5, 2021. The Court does not intend this opinion and

related order to be a final appealable order within the meaning of 28 U.S.C.

§ 158(a)(1). See Fed. R. Civ. P 54(b) (made applicable in bankruptcy proceedings




                                          23




20-01050-aih   Doc 34   FILED 12/14/20    ENTERED 12/14/20 13:05:58       Page 23 of 24
under Fed. R. Bankr. P. 7054(a)); see also Ritzen Group, Inc. v. Jackson Masonry,

LLC, 140 S. Ct. at 589⁠–⁠90.

      IT IS SO ORDERED.




                                         24




20-01050-aih   Doc 34   FILED 12/14/20   ENTERED 12/14/20 13:05:58   Page 24 of 24
